Citation Nr: 0008784	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

Service medical records reveal that the veteran had a 
shrapnel wound in the right knee.  The extent of muscle 
damage, if any, is not known.  See 38 C.F.R. § 4.73.  Also, 
on the August 1997 VA examination, the actual range of motion 
of the right knee was not reported.  

At the March 1999 hearing, the veteran testified that had 
been treated at the VA facility in Fort Worth, Texas since 
1998.  The hearing officer indicated that she would get all 
additional treatment records from that facility.  Transcript.  
However, the records have only been obtained through early 
November 1998.  Thus, additional records may be available.

At that hearing, the veteran also testified that his right 
knee occasionally gives way.  Id.  The last VA examination 
was in August 1997; therefore, the extent of any current 
instability is unclear.  In other words, if there is 
recurrent subluxation or lateral instability, the veteran's 
disorder may also be ratable under Diagnostic Code 5257.

In VAOPGPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 based on 
instability and a veteran also has arthritis with limitation 
of motion in the knee that at least meets the criteria for a 
zero percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  Nevertheless, the 
VA General Counsel stated that, if a veteran does not meet 
the criteria for a zero percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, then there is 
no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

In another opinion, the VA General Counsel held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Regulations provide that with any form of arthritis, painful 
motion is an important factor of disability.  38 C.F.R. 
§ 4.59.  If a disability is rated under a code based on 
limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, documents from the Texas Rehabilitation 
Commission and the orthopedic medical report form, which was 
completed by a R. Hunnicutt, M.D., are not of record.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his right knee disorder since October 
1998.  After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file.  Specifically, the RO should again 
try to obtain Dr. Hunnicutt's records, 
including the orthopedic medical report 
form that was completed by him, and 
obtain any additional records from the 
Fort Worth, Texas, VA Satellite 
Outpatient Clinic.

3.  After obtaining any necessary 
authorization, the RO should obtain all 
relevant documents from the Texas 
Rehabilitation Commission, to include any 
medical reports and vocational 
evaluations.

4.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
traumatic arthritis of the right knee and 
that, under 38 C.F.R. § 3.655 (1999), his 
claim will be denied if he fails to 
report for a VA orthopedic examination 
without good cause.  Notification of the 
examination date should also be 
documented in the claims folder.

5.  The veteran should then be afforded a 
special VA orthopedic examination, to 
determine the current manifestations and 
severity of his service-connected right 
knee disorder.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  

The examiner should specifically report 
active and passive ranges of motion of 
the right knee.  The examiner should 
indicate at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion.  The examiner 
should note whether there is any 
recurrent subluxation or lateral 
instability present, and if so, the 
examiner should comment on whether it is 
slight, moderate or severe.  The examiner 
should also render an opinion on the 
extent, if any, of any fatigue, weakness, 
functional impairment, impaired 
coordination or pain in the right knee, 
from the service-connected disability, 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
any additional loss in range of motion.  
The examiner also indicate whether there 
is any muscle damage from the shrapnel 
wound in the right knee, and if so, the 
muscle group affected should be 
identified and the examiner should 
comment whether the muscle damage is 
slight, moderate, moderately severe or 
severe.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claim under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.59, 4.73; VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998); and DeLuca v. Brown, 8 
Vet. App. 202 (1995); as applicable.  If 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


